IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SAMUEL GARDNER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3851

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 13, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Samuel Gardner, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Samuel Gardner has filed a petition for writ of habeas corpus challenging his

conviction and sentence entered nearly thirty years ago in Leon County Circuit Court
case number 1986-CF-001709. We dismiss the petition. See Baker v. State, 878 So.

2d 1236 (Fla. 2004) (habeas corpus cannot be used to litigate issues that could have

been or were raised on direct appeal or in postconviction motions).

      Gardner has failed to obtain relief in at least eleven cases he filed in this court to

challenge this judgment and sentence. This court has already dismissed three of his

petitions for writ of habeas corpus under Baker, most recently just last year. See

Gardner v. Crews, 135 So. 3d 418 (Fla. 1st DCA 2014); Gardner v. State, 26 So. 3d 33

(Fla. 1st DCA 2009); Gardner v. State, 991 So. 2d 941 (Fla. 1st DCA 2008).

Accordingly, we ordered petitioner to show cause why he should not be prohibited

from future pro se filings challenging this judgment and sentence. See State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999). Petitioner’s response to the show cause order

does not provide a legal basis to prohibit the imposition of sanctions.

      Therefore, because petitioner’s repeated attacks on his judgment and sentence

have become an abuse of the legal process, we hold that he is barred from future pro se

filings in the court concerning Leon County Circuit Court case number 1986-CF-

001709. The Clerk of the Court is directed not to accept any future filings concerning

this case unless they are filed by a member in good standing of The Florida Bar.

      DISMISSED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.




                                            2